United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2889
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Aaron Nazarian

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: December 22, 2016
                           Filed: December 30, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      While Aaron Nazarian was serving a third term of federal supervised release,
the District Court1 revoked supervised release and sentenced Nazarian to serve 12

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
months and one day in prison with no further supervised release. Nazarian appeals,
and we affirm.

        For reversal, Nazarian challenges the District Court’s finding that he violated
his release conditions and the decision to revoke supervised release. This argument
fails, given Nazarian’s admissions at the revocation hearing that he violated multiple
supervised-release conditions. See 18 U.S.C. § 3583(e)(3) (providing that a court
may revoke a term of supervised release if it “finds by a preponderance of the
evidence that the defendant violated a condition of supervised release”); United
States v. Miller, 557 F.3d 910, 914 (8th Cir. 2009) (standard of review). Nazarian
also argues that the District Court committed procedural error in sentencing him and
imposed a substantively unreasonable revocation sentence. This argument fails as
well. Upon careful review of the record, we detect no procedural error. See Miller,
557 F.3d at 916 (listing sources of procedural error). Further, the revocation sentence
is not substantively unreasonable. See United States v. Merrival, 521 F.3d 889, 890
(8th Cir. 2008) (standard of review). Notably, the sentence exceeded the top of the
advisory Sentencing Guidelines range by one day in order to provide Nazarian with
the benefit of prior-custody credit. Moreover, the court expressly considered and
weighed relevant 18 U.S.C. § 3553(a) factors when imposing the sentence. See
Miller, 557 F.3d at 917.

      We affirm the judgment and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-